
	

114 HR 778 IH: Medicaid Expansion Incentive Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 778
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Connolly introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to redistribute Federal funds that would otherwise be
			 made available to States that do not provide for the Medicaid expansion in
			 accordance with the Affordable Care Act to those States electing to
			 provide those Medicaid benefits, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicaid Expansion Incentive Act of 2015. 2.Redistribution of Federal Medicaid funds to States electing to meet ACA Medicaid expansion requirements from States not so electing (a)In generalSection 1903 of the Social Security Act (42 U.S.C. 1396b) is amended by adding at the end the following new subsection:
				
					(aa)Bonus for States electing To meet ACA Medicaid expansion requirements from funds made available by
			 other States not electing To meet those requirements
 (1)In generalIn the case of a participating State for a fiscal year as determined under paragraph (2), in accordance with regulations of the Secretary, the State shall be entitled to an increase in payments under its State plan under this title in an amount determined under paragraph (3) of the Secretary’s estimate of the net reduction in Federal expenditures for nonparticipating States (including the amount of the additional Federal financial participation under this title that otherwise would have been paid to such States if they were participating States) during the fiscal year as a result of such States not applying the ACA Medicaid expansion requirements.
						(2)Notice regarding participation
 (A)In generalBefore the beginning of each fiscal year (beginning with fiscal year 2016) each of the 50 States and the District of Columbia is requested to inform the Secretary, in a form and manner specified by the Secretary and accompanied by such assurances regarding State plan amendments as the Secretary may specify, if the State will be applying its State plan under this title for such fiscal year in accordance with the requirements specified in the amendments made by paragraphs (1) and (2) of section 2001(a) of the Patient Protection and Affordable Care Act (in this subsection referred to as the ACA Medicaid expansion requirements), which include requirements described in—
 (i)section 1902(a)(10)(A)(I)(VIII); and (ii)section 1902(k).
								The Secretary shall not accept information submitted under this subparagraph for a fiscal year
 after the beginning of the fiscal year involved.(B)Determination of participating and nonparticipating StatesTaking into account the information submitted under subparagraph (A) for a fiscal year, the Secretary shall determine for the fiscal year which of the 50 States and the District of Columbia will be applying the ACA Medicaid expansion requirements for the fiscal year and which will not. For purposes of this subsection—
 (i)each State or District determined to be applying such requirements for a fiscal year is referred to as a participating State for such fiscal year; and
 (ii)each State or District determined not to be applying such requirements for a fiscal year is referred to as a nonparticipating State for such fiscal year.
 (3)Amount of increaseThe Secretary shall compute the increase in payments under this subsection for a participating State for a fiscal year, to the extent of available funds, in accordance with a formula specified by the Secretary. Within the amount of available funds, such formula may take into account elements such as—
 (A)increasing to 100 percent the FMAP for newly eligible mandatory individuals; (B)increasing the matching percentage for administrative costs attributable to application of ACA Medicaid expansion requirements; and
 (C)an increase in DSH allotments. (4)Publication of information on estimated impact of nonparticipationThe Secretary shall publish for each nonparticipating State for each fiscal year—
 (A)the amount of the additional Federal funds under this title for the fiscal year that the Secretary estimates the State has forgone as a result of its not being a participating State for such fiscal year; and
 (B)the number of additional beneficiaries that would have been covered under the State plan under this title in the fiscal year if the State had been a participating State for the fiscal year..
			
